Opinion by
Mr. Chief Justice Bell,
Dissenting in Part and Concurring in the Result :
I concur in the result but very strongly disagree with the Majority’s statement that the credibility of a witness is solely for the jury and never for the Court. For this proposition, the Majority rely upon Springer v. Allegheny Co., 401 Pa. 557, 560, 165 A. 2d 383. In the Springer case, no authority was cited for such a statement, and it is contrary to almost all human and judicial experience,* and should certainly be instantly overruled.
In many cases, how is it possible for a trial Judge to say that a verdict was against the weight of the evidence, without taking into consideration — as the Court consciously or unconsciously does — the credibility of the witnesses? In many cases, how can an ap*582pellate Court reverse the grant of a new trial on the ground that the lower Court acted capriciously, arbitrarily, or palpably abused its discretion without taking into consideration- — not just the number of witnesses, pro and con, and not just their relationship or interest, but the credibility of the witnesses? Springer’s aforesaid “dicta” statement of the law on this point is, we repeat, so contrary to all judicial experience that it should be immediately repudiated and overruled.
The credibility of every witness is undoubtedly primarily for the jury. Nevertheless it is within the province of a trial Judge who sees and hears the witnesses in a civil case, in passing upon a motion for a new trial based upon the weight of the evidence or the capriciousness of the verdict, to take into consideration the credibility of a witness in order to prevent a miscarriage of Justice. We must take judicial notice of the fact, which is well known by nearly every trial Judge, that this question of credibility is frequently— consciously or unconsciously — taken into consideration by every trial Judge, and sometimes by an appellate Court, when a witness’s testimony is unworthy of belief because it is so contradictory, or so conflicting, or so uncertain or so ambiguous, or so inadequate or unconvincing, or where it appears from the record itself to be absolutely or almost impossible, or where it does not meet a required standard of proof (for example, “fraud” or “clear and convincing evidence” or “reasonable doubt” or “clearly, plainly and palpably,” or “clear, precise and convincing”). Cf. Wylie v. Powaski, 422 Pa. 285, 220 A. 2d 842; Kiser v. Schlosser, 389 Pa. 131, 132 A. 2d 344; Karcesky v. Laria, 382 Pa. 227, 234, 114 A. 2d 150; Bohner v. Eastern Express, Inc., 405 Pa. 463, 175 A. 2d 864; Aliquippa National Bank, v. Harvey, 340 Pa. 223, 232, 16 A. 2d 409; Getz v. Balliet, 431 Pa. 441, 246 A. 2d 108.
*583In Wylie v. Powaski, 422 Pa., supra, the Court approvingly said (pages 288-287) : “The trial judge in this case, . . . stated: ‘This Court realizes that it is not the province of the Court to resolve conflicts in testimony. This is the particular duty of the jury, but it is the duty of this Court to weigh the evidence and the law and, if the jury disregards the credible* evidence and does not apply the law properly, then this Court must grant a new trial. . . .’”
In Kiser v. Schlosser, 389 Pa., supra, the Court said (page 133) : “True it is that the assaying of the credibility of witnesses and the resolving of conflicts in their testimony are for the jury. But it is equally true that the trial judge may not hide behind the jury’s verdict; he has a duty to grant a new trial when he is convinced that the judicial process has resulted in the working of an injustice upon any of the parties.”
In Karcesky v. Laria, 382 Pa., supra, the Court said (page 234) : “Moreover, it is important to remember that neither a jury nor a judge who sees and hears the witnesses have to believe everything or indeed anything that a plaintiff (or a defendant) or his doctor, or his other witnesses say, even though their testimony is uncontradicted.”
In Bohner v. Eastern Express, Inc., 405 Pa., supra, the Court said (page 471) : “We agree with the lower Court that from several of appellant’s arguments it would appear that he does not know that the test for judgment n.o.v. and for a new trial are very different, and he is likewise apparently unaware of the inherent power, function and duty of a trial Court in considering a motion for a new trial.
“With respect to a new trial, ‘[wjhere a trial Judge or Court sees and hears the witnesses, it has not only *584an inherent fundamental and salutary power, but it is its duty, to grant a new trial when it believes the verdict was capricious or was against the weight of the evidence and resulted in a miscarriage of justice [citing numerous recent cases] . . .
“ ‘Moreover, in such circumstances, namely, where the jury’s verdict is capricious or against the weight of the evidence or results in a miscarriage of justice, it should not be allowed to stand, no matter how many new trials must be granted in the interest of justice: Elia v. Olszewski, 368 Pa., supra, and Maloy v. Rosenbaum Co., 260 Pa., supra’: Clewell v. Pummer, 388 Pa. 592, 598, 599, 131 A. 2d 375. See to the same effect: Sherman v. Manufacturers Light and Heat Company, 389 Pa. 61, 68, 132 A. 2d 255; Greco v. 7-Up Bottling Company, 401 Pa. 434, 165 A. 2d 5; Hartigan v. Clark, 389 Pa. 283, 288, 289, 133 A. 2d 181; Lupi v. Keenan, 396 Pa. 6, 8, 151 A. 2d 447; Coward v. Ruckert, 381 Pa. 388, 393, 113 A. 2d 287; Frank v. Losier & Co., Inc., 361 Pa. 272, 276, 64 A. 2d 829.”
In Sarachman v. Avery, 419 Pa. 330, 214 A. 2d 247, the Court said (page 333) : “The ordering of a new trial by the court below was in full accordance with the criterion laid down by this Court in Clewell v. Pummer, 388 Pa. 592, where Chief Justice Bell said: ‘Where a trial Judge or Court sees and hears the witnesses, it has not only an inherent, fundamental and salutary power, but it is its duty, to grant a new trial when it believes the verdict was capricious or was against the weight of the evidence and resulted in a miscarriage of justice ... In such a ease we will not reverse, unless there is a clear abuse of discretion or an error of law which necessarily controlled the grant of a new trial.’ ”
Moreover, in Frisina v. Stanley, 409 Pa. 5, 185 A. 2d 580, the Court said (page 6) : “The lower Court *585awarded a new trial saying £. . . in the interests oí justice, we believe that a new trial should be granted for the reason that the verdict was against the weight of the evidence.’ ”
For these reasons, I disagree with the Majority’s statement of the law on this point; however, I concur in the reversal because I believe the grant of a new trial was a clear abuse of discretion.
Mr. Justice Musmanno and Mr. Justice O’Brien join in this Opinion.

 A deduction or a conclusion made from the evidence by a trial Judge or a Chancellor, or even by a jury, is not the equivalent of a “finding of fact,” although sometimes erroneously so called, and is not entitled to the same weight and unchallengeability as a true finding of fact. Watt Estate, 409 Pa. 44, 50, 185 A. 2d 781; Selheimer v. Manganese Corp., 423 Pa. 563, 581, 224 A. 2d 634.


 Italics, ours.